DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 01/26/2022. As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's remaining arguments regarding the 35 USC 103 rejections with respect to amended claims 1-20 with respect to amended limitation “wherein combining the first subset of images comprises arranging pixels of each image of the first subset of images into the first combined image using a pixel arrangement configured to increase an efficiency of a lossless image compression algorithm” have been considered but are moot in view of the new ground(s) of rejection to teach the amended limitations necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 (and 2-10, 21 depending thereon) recites the limitation "the second combined image" in “compressing the first combined image and the second combined image using the lossless image compression algorithm;”.  There is insufficient antecedent basis for this limitation in the claim, as no “second combined image” is recited in previous limitation of the claim. 
In addition, the limitation “combining a second subset of the images into a second combined image;” is recited after applying the compression algorithm to a/the second combined image. This renders the method sequences inconsistent and ambiguous, as it is not clear if the combining refers to an additional  step after the compression. The previous step already implies a second combined image
For purpose of examination, the step is interpreted to be performed before the compressing step, for an appropriate and meaning sequence, also clearly define “a second combined image”, clarifying proper antecedent basis of the "the second combined image" in “compressing the first combined image and the second combined image using the lossless image compression algorithm;”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already includes the claimed limitation “wherein combining the first subset of images into a first combined image comprises: generating the first combined image by arranging each pixel of each image of the first subset of images into the first combined image” as “wherein combining the first subset of images comprises arranging pixels of each image of the first subset of images into the first combined image using a pixel arrangement”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US 20160349192 A1), and further in view of Lindberg et al (US 20180249183 A1) and Fram (US 20180027250 A1).
RE claim 1, Yamakawa teaches A method comprising: 
receiving a set of images, each image corresponding to a slice of a three-dimensional object (Figs 1, 6, 11-12, abstract, [0047] “An image that shows the inside of the object in a three-dimensional manner is reconfigured from the data of the detected X-rays, through use of a tomosynthesis technique (or a laminography technique) ..”, [0051] “the frame data generating unit 14 generates frame data of each of a plurality of tomographic planes that are parallel in the scan direction”); 
combining a first subset of the images into a first combined image (Figs 1, 6362,63, 65, 10-11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.”), wherein combining the first subset of images comprises arranging pixels of each image of the first subset of images into the first combined image using a pixel arrangement (Fig 11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.” [0126] “a plurality of first tomographic images IM.sub.ALL1 are written such as to be aligned side 62A of the combining and editing circuit 62 is configured to generate two-dimensional images SB1, SB2, . . . , SBN of which the Sobel values shown in FIG. 14(B) are the pixel values, from the tomographic images IMg1′, IMg2′, IMg3′, IMgN′ shown in FIG. 14(A).” etc); and 
combining a second subset of the images into a second combined image (Figs 1, 6362,63, 65, 10-11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.”); 
Yamakawa is silent RE: the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm;
compressing the first combined image and the second combined image using the lossless image compression algorithm; 
and transmitting the compressed first combined image and the second compressed second combined image to a client device.
However, Lindberg teaches the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; and compressing the first combined image and the second combined image using the lossless image compression algorithm utilizing a pixel interleaving  arrangement for combining sub-images in Fig 4-5, Abstract “interleaving pixel intensity values of the single-channel images to produce an interleaved single-channel image, and subsequently compressing the interleaved single-channel image (e.g., using an LZW-based compressor).”, [0005] “enhance resulting 
  In addition Fram teaches transmitting compressed medical images for utilization Fig 1, [0138], [0091], the compression achieved  using a suitable lossless image compression algorithm in Figs 6-7, [0068], [0127] etc.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa a system and method wherein the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; and compressing the first combined image and the second combined image using the lossless image compression and transmitting the compressed first combined image and the second compressed second combined image to a client device, by applying the compression and transmission suggested by Lindberg and Fram, as this doesn’t change the overall operation of the system, and it could be used to reducing bandwidth/storage requirement and effectively transmit the image data to client workstation in typical network based medical system and thereby increasing system effectiveness and user experience.
RE claim 2, Yamakawa teaches wherein combining the first subset of images into a first combined image comprises: generating the first combined image by arranging each pixel of each image of the first subset of images into the first combined image (Fig 11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.” [0126] “a plurality of first tomographic images 62A of the combining and editing circuit 62 is configured to generate two-dimensional images SB1, SB2, . . . , SBN of which the Sobel values shown in FIG. 14(B) are the pixel values, from the tomographic images IMg1′, IMg2′, IMg3′, IMgN′ shown in FIG. 14(A).” etc).
RE claim 3, Yamakawa as modified by Lindberg and Fram teaches wherein combining the first subset of images into a first combined image comprises: interlacing the images in the first subset of images (Lindberg Fig 4, [0040])
RE claim 7, Yamakawa teaches wherein the set of images are medical images captured using a medical imaging device (Fig 1, [0187] ).
RE claim 8, Yamakawa teaches wherein the medical imaging device is one of a computer tomography (CT) scanner, a magnetic resonance imaging (MM) scanner, an X-ray machine, and an ultrasound machine (Fig 1, Abstract).
RE claim 9, Yamakawa is silent RE: wherein the set of images are received using a Digital Imaging and Communication in Medicine (DICOM) standard. However Fram teaches in [0187] as a common format for image storage in the PACS system is the Digital Imaging and Communications in Medicine (DICOM) format. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa wherein the set of images are received using a Digital Imaging and Communication in Medicine (DICOM) standard, by utilizing the common medical image storage format suggested by Fram, as this doesn’t change the overall 
RE claim 10, Yamakawa teaches wherein a slice is a two-dimensional image of the three-dimensional object across a specific plane at a specific depth (Figs 3, 5, 12, [0075] ).
RE claim 21, Yamakawa teaches, wherein the first subset of images including images corresponding to a first portion of the three-dimensional object, and wherein the second subset of images including images corresponding to a second portion of the three-dimensional object (Figs 3, 5, 12, [0075] ).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Lindberg and Fram, and further in view of George et al (US 20170186174 A1).
RE claim 4, Yamakawa as modified by Lindberg and Fram teaches wherein the images in the set of images have a first bit depth (Lindberg [0034] “if each pixel intensity value is an unsigned integer with a length of sixteen bits”, [0042] “each pixel intensity value has an example bit-depth of eight bits” This is readily available or can equally be applied in Yamakawa such that the images in the set of images have a first bit depth to effectively represent the pixel value using an appropriate bit depth, as readily recognized by one of ordinary skill in the art.), and further comprising: combining a first subset of the images into a third combined image (Lindberg Fig 4A 412-416, [0040] generating different alternative combined interleaved image from the first set of images).
Yamakawa as modified by Lindberg and Fram is silent RE: wherein the first combined image and the third combined image have a second bit depth, the second bit depth lower than the first bit depth. 
However George teaches [0056] “reducing the bit depth of the image either before or after thresholding. For example, each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, and the 8-bit pixel values can be thresholded with the 8-bit pixel threshold value to produce the thresholded image. This can reduce the standard deviation of the pixel values, thus reducing the sensitivity of subsequent process steps to small variations in the pixel values. Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” This is readily available or can equally be applied in Yamakawa, as Yamakawa readily teaches [0107]-[0108] “the image reduction circuit 56 resets the pixel size in the frame data FDaf to the pixel size in the original frame data”. And [0117] “the pixel size may be smaller than the pixel size in the original frame data or may be a pixel size having a desired resolution.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg and Fram wherein the first combined image and the third combined image have a second bit depth, the second bit depth lower than the first bit depth, as set forth above applying George, as this doesn’t change the overall operation of the system, and it could be used to further reducing image size in different versions of combined images  and thereby increasing system effectiveness and user experience.
RE claim 5, Yamakawa as modified by Lindberg, Fram and George teaches, wherein combining the first subset of images into the first combined image comprises: for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel (Lindberg Fig 4A, [0040]. In addition the new pixels are stored with the reduced  bit depth as set forth in rejection of claim 4 after applying  George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, … Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” pixels have reduced bit depth ).
RE claim 6, Yamakawa as modified by Lindberg, Fram and George teaches,  wherein the new pixel having the second bit depth comprises a subset of bits of the pixel having the first bit depth (George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, … Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” Wherein the rest of the pixel bits after truncation or shifting is a subset of the first pixel bits).

Claims 11-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Lindberg and Fram as applied to claim 1, and further in view of Crowe et al (US 20200175756 A1).
RE claim 11, Yamakawa as modified by Lindberg and Fram teaches A method comprising: receiving one or more compressed combined images, each compressed combined image generated by combining a plurality of images, each image corresponding to a slice of a three-dimensional object, wherein each compressed combined image is generated from at least of the plurality of images combined using a pixel arrangement configured to increase an efficiency of a lossless image compression algorithm (Yamakawa as modified by Lindberg and Fram teaches generating compressed combined image, applying Yamakawa Figs 1, 6362,63, 65, 10-11, [0052], Lindberg Figs 4-5, abstract, [0040]-[0041] as set forth in rejection of claim 1, in addition Fram teaches receiving the transmitted compressed combined image at client side using the network in Fig 1); and rendering a three-dimensional model (Yamakawa [0164] “The computer 23 displays the composite planar image IM.sub.ALL and the three-dimensional image IM3D in an appropriate aspect on the display 23B thereof. ”).
Yamakawa as modified by Lindberg and Fram is silent RE: decompressing the received one or more compressed combined images to generate one or more decompressed combined images; extracting, from the decompressed combined image, the plurality of images.
However Lindberg teaches in [0044] “the compressed single-channel image 168 can be decompressed/deinterleaved” to rebuild the collection of single-channel images 402 in a lossless manner.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg 
Yamakawa as modified by Lindberg and Fram is silent RE:
generating, from the extracted plurality of images, a texture map for a three-dimensional model; and rendering the three-dimensional model using the generated texture map. However Crowe teaches in Figs 2-3, [0008] “use medical images to create a 3D mesh model of the images. The method converts the two-dimensional medical images to two-dimensional image textures, applies the textures to three-dimensional plane meshes, and stacks the two-dimensional plane images, which are then capable of manipulation in the three-dimensional environment. The method then uses the two-dimensional image textures to create the images to generate a three-dimensional mesh based upon the two-dimensional image pixels.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg and Fram generating, from the extracted plurality of images, a texture map for a three-dimensional model; and rendering the three-dimensional model using the generated texture map as  suggested by Crowe, as this doesn’t change the overall operation of the system, and it could be used to reconstruct the plurality of images from the combined 
RE claim 12, Yamakawa as modified by Lindberg, Fram and Crowe teaches wherein extracting the plurality of images comprises: extracting a first subset of images from a first decompressed combined image; and extracting a second subset of images from a second decompressed combined image (Lindberg [0044] “the compressed single-channel image 168 can be decompressed/“deinterleaved”, that is applied to each decompressed combined image to extract the correspond subset of images.)
RE claim 13, Yamakawa as modified by Lindberg, Fram and Crowe teaches wherein extracting the plurality of images comprises: deinterlacing the one or more decompressed combined images (Lindberg [0044] “the compressed single-channel image 168 can be decompressed/“deinterleaved”).
RE claim 16, Yamakawa as modified by Lindberg, Fram and Crowe teaches further comprising: generating, from the extracted plurality of images, a three-dimensional mesh for the three-dimensional model (Crowe Fig 5, [0026]).
RE claim 18, Yamakawa teaches wherein the set of images are medical images captured using a medical imaging device (Fig 1, [0187] ).
RE claim 19, Yamakawa teaches wherein the medical imaging device is one of a computer tomography (CT) scanner, a magnetic resonance imaging (MM) scanner, an X-ray machine, and an ultrasound machine (Fig 1, Abstract).
RE claim 20, Yamakawa teaches wherein a slice is a two-dimensional image of the three-dimensional object across a specific plane at a specific depth (Figs 3, 5 12).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Lindberg, Fram and Crowe, and further in view of George et al.
RE claim 14, Yamakawa as modified by Lindberg, Fram and Crowe is silent RE wherein each image of the plurality of images have a first bit depth, and wherein each decompressed combined image of the one or more decompressed combined images have a second bit depth, lower than the first bit depth.
However George teaches representing pixel using different bit depth eg, 16, 24 or 32 bit based on system/design choice in  [0041] “Each pixel is located at a specific (x, y) position in the single image and has a respective pixel value. Each pixel value can be in the range, e.g., 0-255 (for an 8-bit scanner) or 0-65535 (for a 16-bit scanner). Other bit depths ≧2 can also be used, e.g., 6 bits and 10 bits. In various examples, black pixels have a pixel value near 0 and white pixels have a pixel value near the upper limit corresponding to the bit depth, e.g., 255 for 8-bit.”. This is readily available or can equally be applied in Yamakawa such that the images in the set of images have a first bit depth to effectively represent the pixel value using the adopted bit depth, as readily recognized by one of ordinary skill in the art. In addition George teaches [0056] “reducing the bit depth of the image either before or after thresholding. For example, each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, and the 8-bit pixel values can be thresholded with the 8-bit pixel threshold value to produce the thresholded image. This can reduce the standard deviation of the pixel values, thus reducing the sensitivity of subsequent process steps to small variations in 56 resets the pixel size in the frame data FDaf to the pixel size in the original frame data”. And [0117] “the pixel size may be smaller than the pixel size in the original frame data or may be a pixel size having a desired resolution.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg, Fram and Crowe wherein each image of the plurality of images have a first bit depth, and wherein each decompressed combined image of the one or more decompressed combined images have a second bit depth, lower than the first bit depth, as set forth above applying George, as this doesn’t change the overall operation of the system, and it could be used to effectively represent the images in the original frames and further reducing image size in the combined images  and thereby increasing system effectiveness and user experience.

RE claim 15, Yamakawa as modified by Lindberg, Fram, Crowe and George teaches wherein extracting the plurality of images comprises: extracting a first image of the plurality of images, comprising: for each pixel of the first image, determining a first subset of bits from a pixel of a first decompressed combined image, and determining a second subset of bits from a pixel of a second decompressed combined image (George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Lindberg, Fram and Crowe, and further in view of Ehlers et al (US 20140119624 A1).
RE claim 17, Yamakawa as modified by Lindberg, Fram and Crowe is silent RE: wherein generating the three-dimensional mesh comprises: determining a set of vertices from each image of the extracted plurality of images; and connecting subsets of the set of vertices to form the three-dimensional mesh. However Ehlers teaches in [0015] “The mesh generation component 16 creates a three-dimensional polygonal mesh, representing the pathological feature, from the segmentation boundaries extracted from each image. For example, representative points can be selected on each segmentation boundary, and the representative points on adjacent boundaries can be joined to form a volumetric reconstruction.”
 This is readily available or can equally be applied, as Crowe readily teaches creating the three-dimensional mesh from selected pixels that reached a threshold color value in Fig 5, [0026] “process 500 of using a series of two-dimensional images to create the three-dimensional mesh. In step 510, the processor imports the designated series of two-dimensional images. In step 520, the processor reads each two-dimensional image and evaluates it, going through the image pixel by pixel and determining whether each pixel reaches a threshold color value. In step 530, the 540, each location of the slices of the three-dimensional mesh is saved into an array for later evaluation and reference.” wherein the selected pixels are the subset of vertices/representative points that are connected to create the 3D mesh.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg, Fram and Crowe wherein generating the three-dimensional mesh comprises: determining a set of vertices from each image of the extracted plurality of images; and connecting subsets of the set of vertices to form the three-dimensional mesh, as set forth above applying Ehlers, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the 3D mesh from the images and thereby ensuring system effectiveness and user experience.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619